Order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about October 14, 2008, which, after a traverse hearing, denied respondent father’s motion to vacate his default at the fact-finding and dispositional hearings, resulting in the termination of his parental rights to the subject children, unanimously affirmed, without costs.
There is no basis for disturbing the court’s finding that credited the testimony of petitioner’s process server and discredited that of respondent on the issue of whether service had been made (see Matter of Tiffany E., 214 AD2d 469 [1995]). Concur—Mazzarelli, J.E, Sweeny, Catterson, Acosta and AbdusSalaam, JJ.